Citation Nr: 0117930	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-12 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran's anxiety and dysthymic disorders originated 
during active duty.


CONCLUSION OF LAW

Anxiety and dysthymic disorders were incurred in active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a psychiatric disorder that 
is etiologically related to his active service.  
Specifically, he argues he suffered profound mental anguish 
and stress when he was wrongfully court martialed and 
incarcerated.  He says his mental disorder was identified 
during his imprisonment at Ft. Leavenworth, and that he was 
administered Thorazine and Mellaril at that time.  The 
veteran asserts that his psychiatric disability was caused by 
the mental strain of being imprisoned for a crime he did not 
commit.  He also gives a history of having to open fire on 
the enemy while he was on guard duty in Vietnam. 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that all available information and 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §; 38 C.F.R. § 3.303 (2000).  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that the veteran was found 
guilty of selling heroin by a General Court Martial in 
February 1972.  He was afforded a psychiatric examination 
when he entered Ft. Leavenworth in March 1972.  At that time, 
he was diagnosed as having "emotionally unstable 
personality, chronic, moderate."  In August 1972, the 
veteran was afforded a psychiatric evaluation for initial 
clemency consideration and program review.  The examiner 
indicated that the veteran had been periodically followed by 
the mental hygiene clinic since his initial evaluation, and 
that, after several therapeutic sessions, it was felt that he 
suffered from "borderline personality disorganization with 
major oral depressive features."  Although he had benefited 
from short courses of phenothiazine medication, the examiner 
observed that the veteran's psychiatric condition had 
deteriorated significantly.  Following a mental status 
examination, the diagnosis was schizoid personality with 
marked depressive features.  The examiner stated that the 
change in diagnosis most likely represented a progressive 
deterioration, which had occurred since the veteran entered 
confinement.  Clemency or, at the very least, parole was 
recommended.  The findings of guilty and the sentence were 
set aside in a decision of the Court of Military Review dated 
in April 1973.

Treatment records from the West Roxbury VA Medical Center 
(VAMC) show that the veteran was evaluated for psychiatric 
complaints in March 1995, and that he was diagnosed as having 
subthreshold PTSD (military based) and adjustment disorder 
with depressed mood.  When he was examined by the mental 
health unit in August 1996, the diagnosis was revised to PTSD 
and poly-substance abuse.  However, subsequent treatment 
notes indicate that the veteran refused to undergo any type 
of psychiatric treatment.

The VA contracted QTC Medical Services, to perform a 
psychiatric examination of the veteran.  The examination was 
conducted by L. Savla, MD, in June 2000.  The diagnosis was 
"Nervous Disorder."  Dr. Savla indicated that the veteran 
had had the symptoms of nervous disorder since 1972, and that 
the symptoms were attributed to his experiences during the 
Vietnam War.  In his regard, it was noted that the veteran 
gave a history of having engaged in combat during his active 
service.  There were no references to his incarceration.

Dr. Savla was contacted by the RO and asked to provide a 
diagnosis that comported with a diagnosis provided under the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  He was also asked to address the question of whether 
any mental disorder of the veteran had its onset in service.  
In a letter received in December 2000, Dr. Savla indicated 
that the veteran's in-service diagnosis of schizoid 
personality with depressive features was analogous to DSM-IV 
diagnoses of schizoid personality and depression, separately.  
He stated the veteran's current DSM-IV diagnoses were anxiety 
disorder and dysthymic disorder.  He said the veteran's 
stressors included "personal combat experiences." 

Although the initial report by Dr. Savla is inadequate for 
adjudication purposes, Dr. Savla's addendum provides the 
required clarification.  In essence Dr. Savla has concluded 
based on the review of the pertinent evidence of record and 
his examination of the veteran that the veteran currently has 
anxiety disorder and dysthymic disorder and that both of 
these disorders had their onset during the veteran's military 
service.  Dr. Savla has adequately supported his opinion and 
the Board has found the opinion to be consistent with the 
earlier evidence of record, showing that the veteran 
manifested and received treatment for psychiatric symptoms, 
including depression, during service.  Therefore, the Board 
has concluded that the evidence supportive of the veteran's 
claim is at least in equipoise with that against the claim.  
Accordingly, service connection is warranted for the 
veteran's anxiety and dysthymic disorders.


ORDER


Entitlement to service connection for psychiatric disability 
(anxiety and dysthymic disorders) is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

